549 S.E.2d 709 (2001)
274 Ga. 120
In the Matter of J. Malik Abdullah FREDERICK.
No. S01Y0857.
Supreme Court of Georgia.
July 16, 2001.
William P. Smith III, Gen. Counsel, State Bar, E. Duane Cooper, Asst. Gen. Counsel, State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on J. Malik Abdullah Frederick's petition seeking voluntary suspension of his license pending an appeal of his criminal conviction in federal court. See Bar Rule 4-106(f)(1). Because we agree that such a suspension is appropriate, we accept Frederick's petition.
On January 23, 2001, Frederick was convicted by a jury empaneled in the United States District Court for the Northern District of Georgia of various federal felony offenses. By that conviction, Frederick, who has been a member of the Bar since 1994, violated Georgia Rule of Professional Conduct 8.4(a)(2) of Bar Rule 4-102(d) (violation of rules of conduct for a lawyer to be convicted of a felony), thereby subjecting himself to the provisions of Bar Rule 4-106. Accordingly, the State Bar successfully moved for appointment of a special master, see Bar Rule 4-106(a), and Frederick filed this petition for voluntary suspension of license in which he stated his intent to appeal his convictions; waived his right to any hearings provided by Bar Rules 4-106(a) and (e); and requested that this Court suspend his license pending the resolution of his federal appeal. The Bar has indicated that it has no objection to the acceptance of Frederick's petition, and the Special Master recommends accepting it. Based on our review of the record, we agree with the Special Master that Frederick's petition should be accepted. Accordingly, Frederick hereby is suspended from the practice of law in this State until further order of this Court.
Frederick is reminded of his duties under Bar Rule 4-219(c).
Suspension until further order of this Court.
All the Justices concur.